Detailed Action
This is the first office action on the merits for US application number 17/089,128.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim(s) 1, 16, 19, and 20 is/are objected to because of the following informalities:  
Claim 1 lines 1-2 should read “A surgical instrument for tightening a bone fixation member around bone, the surgical instrument comprising:”.  
Claim 16 lines 1-2 should read “A surgical instrument for tightening a bone fixation member around bone, the surgical instrument comprising:”.  
Claim 19 lines 1-2 should read “A surgical instrument for cutting a bone fixation member, the surgical instrument comprising:”
Claim 20 lines 1-2 should read “A surgical instrument for cutting a bone fixation member, the surgical instrument comprising:”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a bone fixation member in claim 1 line 1, a gripping portion in claim 1 line 3, a bone fixation member in claim 1 line 5, means of the clamp in claim 2 line 2, a bone fixation member in claim 6 line 2, receiving member of claim 14 line 2, a bone fixation member in claim 14 lines 2-3, a ratchet mechanism of claim 11 line 1, a limiting mechanism of claim 15 line 2, a bone fixation member in claim 16 line 1, a gripping portion in claim 16 line 3, a bone fixation member in claim 16 line 5, a limiting mechanism of claim 16 line 11, a ratchet mechanism of claim 17 line 2, a bone fixation member in claim 19 line 1, a gripping portion in claim 19 line 2, a bone fixation member in claim 20 line 1, a gripping portion in claim 20 line 2, and a holding member in claim 20 line 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1 is/are unclear with regards to “the actuator is configured to move the clamp carrier via the clamp” in line 9 and how the clamp carrier carries the clamp to thus be construed as a ‘clamp carrier’ if the actuator is configured to move the carrier via the clamp that the carrier is carrying, which appears to read that the clamp moves the ‘clamp carrier’. Examiner is interpreting this as referring to, and suggests amending as, “the actuator is configured to move the clamp carrier
Claim(s) 1 is/are unclear with regards to the missing noun prior to configured to be operated by a hand in lines 8-9. Examiner is interpreting this as referring to, and suggests amending as, “[[and]] the actuator configured to be operated by a hand”.
Claim(s) 2 is/are unclear with regards to means of the clamp in line 2 and the intended scope as a definition to enable discernment of the intended scope and equivalents thereof does not appear to be provided. Claim 2 is further unclear as to how the actuator is configured to first move the clamp before moving the clamp carrier and how the clamp carrier carries the clamp to thus be construed as a ‘clamp carrier’. Examiner is interpreting this as referring to, and suggests amending as, “the actuator is mechanically linked to the clamp 
Claim(s) 3 is/are unclear with regards to how the clamp is configured to be opened and/or closed while the clamp carrier remains stationary relative to the body in lines 1-3 if clamp carrier carries the clamp to thus be construed as a ‘clamp carrier’. Examiner is interpreting this as referring to, and suggests amending as, “the clamp is configured to be opened and/or closed by movement of the actuator.”.
Claim(s) 11 is/are unclear with regards to the missing noun prior to prestressed in a direction in lines 2-3. Examiner is interpreting this as referring to, and suggests amending as, “[[and]] wherein the ratchet mechanism is prestressed in a direction for engaging a bone fixation member”.
Claim(s) 16 is/are unclear with regards to the missing noun prior to configured to be operated by a hand in lines 9-10. Examiner is interpreting this as referring to, and suggests amending as, “[[and]] the actuator configured to be operated by a hand”.
Claim(s) 19 is/are unclear with regards to the missing noun prior to configured to achieve mechanical advantage in lines 9-10. Examiner is interpreting this as referring to, and suggests amending as, “[[and]] the multi-lever-assembly configured to achieve mechanical advantage”.
Claim(s) 4-10, 12-15, 17, and 18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for its/their dependence on one or more rejected base claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 7, 13-16, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caveney et al. (US 3,661,187, hereinafter “Caveney”).
As to claim 1, Caveney discloses a surgical instrument (Figs. 1-8) capable of use for tightening a bone fixation member (56) around bone (in a manner such as shown in Fig. 7 around bundle of wire 59), the surgical instrument comprising: a body (20, 34) with a gripping portion (21) extending from the body (Fig. 1) and capable of being grasped by a hand (Fig. 1); a clamp (67 and 67) capable of use for clamping a bone fixation member (56, in a manner such as shown in Fig. 7 around bundle of wire 59); a clamp carrier (41) connected to and movably guided relative to the body (Figs. 1, 2, 4, 6, and 7), wherein the clamp is connected to and movably guided relative to the clamp carrier (via 63, Figs. 1, 2, 6, and 7); and an actuator (85, 95) connected to and movably guided relative to the body (via 91, Figs. 1, 6, and 7), the actuator capable of being operated by a hand (Figs. 1, 6, and 7), wherein the actuator is capable of moving the clamp carrier (Figs. 1, 6, and 7).
As to claim 2, Caveney discloses that the actuator is mechanically linked to the clamp (via 95, 100, 98, and 41, Figs. 6 and 7).
As to claim 3, Caveney discloses that the clamp is capable of being opened and/or closed by movement of the actuator (Figs. 1, 7, and 8).
As to claim 4, Caveney discloses that the clamp comprises two opposed clamping jaws (65, lower surface of 67 as shown in Fig. 6) which are capable of being capable of moving by the actuator towards and/or away from each other (Figs. 1, 7, and 8). 
As to claim 6, Caveney discloses that the clamping jaws are capable of providing frictional engagement with a bone fixation member (56, Figs. 1, 7, and 8). 
As to claim 7, Caveney discloses that the surgical instrument is capable of amplifying a force transmitted from the actuator to the clamping jaws by mechanical advantage (Figs. 1, 7, and 8).
As to claim 13, Caveney discloses that a first end (portion of 95 shown at the top and bent to the right in Fig. 7) of the actuator is hinged on the gripping portion (via 91, Figs. 1, 6, and 7) and a second end (vertically oriented portion of 95 and 85 as shown in Fig. 7) of the actuator opposite the first end (as defined) is capable of being pivoted relative to the gripping portion (Figs. 1, 6, and 7), wherein the second end of the actuator is capable of moving connected to a lever (98, Figs. 6 and 7), which is hinged on the body by an axis (Figs. 6 and 7) and connected to the clamp (via 99, 100, 101, and 41, Figs. 6 and 7).
As to claim 14, Caveney discloses that the body comprises a receiving member (54, 80, Figs. 1 and 5) capable of providing an abutment surface (surfaces of 54, 80, Figs. 1 and 5) capable of use for one portion of a bone fixation member and guide another portion of the bone fixation member towards the clamp (Figs. 1 and 5-7). 
As to claim 15, Caveney discloses a limiting mechanism (111, 112, 113) capable of engaging the clamp carrier (Figs. 6 and 7) in order to limit its range of motion relative to the body in a direction towards a bone fixation member receiving end of the body (Figs. 6 and 7), when the clamp carrier is moved a given distance relative to the body away from the bone fixation member receiving end of the body (Figs. 6 and 7).

As to claim 16, Caveney discloses a surgical instrument (Figs. 1-8) capable of use for tightening a bone fixation member (56) around bone (in a manner such as shown in Fig. 7 around bundle of wire 59), the surgical instrument comprising: a body (20, 34) with a gripping portion (21) extending from the body (Fig. 1) and capable of being grasped by a hand (Fig. 1); a clamp (67 and 67) capable of use for clamping a bone fixation member (56, in a manner such as shown in Fig. 7 around bundle of wire 59); a clamp carrier (41), wherein the clamp is connected to and movably guided relative to the clamp carrier (Figs. 1, 2, 4, 6, and 7), wherein the clamp carrier is connected to and movably guided relative to the body along the body to and away from a bone fixation member receiving end of the body (Figs. 1, 2, 4, 6, and 7); an actuator (85, 95) connected to and movably guided relative to the body (via 91, Figs. 1, 6, and 7), the actuator capable of being operated by a hand (Figs. 1, 6, and 7) to move the clamp and the clamp carrier relative to the body (Figs. 1, 6, and 7); and a limiting mechanism (111, 112, 113) capable of engaging the clamp carrier (Figs. 6 and 7) in order to limit a range of motion of the clamp carrier relative to the body in a direction towards the bone fixation member receiving end of the body (Figs. 6 and 7), when the clamp carrier is moved a given distance relative to the body away from the bone fixation member receiving end of the body (Figs. 6 and 7).

As to claim 19, Caveney discloses a surgical instrument (Figs. 1-8) capable of use for cutting a bone fixation member (56, via strap severing blade 76, Fig. 8), the surgical instrument comprising: a body (20, 34) with a gripping portion (21) capable of being grasped by a hand (Fig. 1), wherein the body has a bone fixation member receiving end (left end as shown in Fig. 1); a cutter (76, 77) capable of use for cutting a bone fixation member (56, via strap severing blade 76, Fig. 8) extending through the bone fixation member receiving end into the body (Fig. 8), wherein the cutter comprises a cutting head (76) with a cutting edge (77) and a handling lever (85, 95) connected to the cutting head to actuate the cutting head (Figs. 1 and 6-8), wherein one end of the handling lever is hinged on the body (via 91, Figs. 1 and 6-8) and the other end is free to be grasped by a hand (lower portion of 85 as shown in Fig. 1); and a multi-lever-assembly (98, 104, 105, 70) connecting the handling lever and the cutting head (Figs. 1 and 6-8), the multi-lever-assembly capable of achieving mechanical advantage for an amplified cutting force of the cutting edge (Figs. 1 and 6-8).

As to claim 20, Caveney discloses a surgical instrument (Figs. 1-8) capable of use for cutting a bone fixation member (56, via strap severing blade 76, Fig. 8), the surgical instrument comprising: a body (20, 34) with a gripping portion (21) capable of being grasped by a hand (Fig. 1), wherein the body has a bone fixation member receiving end (left end as shown in Fig. 1); a cutter (76, 77) capable of use for cutting a bone fixation member (56, via strap severing blade 76, Fig. 8) extending through the bone fixation member receiving end into the body (Fig. 8), wherein the cutter comprises a cutting head (76) and a handling lever (85, 95) connected to the cutting head t (Figs. 1 and 6-8), wherein one end of the handling lever is hinged on the body (via 91, Figs. 1 and 6-8) and the other end is free to be grasped by a hand (lower portion of 85 as shown in Fig. 1); and a holding member (91, 98, 104, 105, 70) movably attached to the handling lever (Figs. 1 and 6-8) and capable of holding the handling lever to the body (Figs. 1 and 6-8), wherein the holding member is capable of engaging the body (Figs. 1 and 6-8).

Claim(s) 1, 11, 12, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolcott (US 4,688,607).
As to claim 1, Wolcott discloses a surgical instrument (20, Figs. 1-16) capable of use for tightening a bone fixation member (25) around bone (254, Fig. 1), the surgical instrument comprising: a body (32, 22, 42, 44, 40, 46, 34, 36, 38) with a gripping portion (32) extending from the body (Fig. 1) and capable of being grasped by a hand (Fig. 1); a clamp (60, lower surface of 34 as shown in Figs. 2 and 13) capable of use for clamping a bone fixation member (25, Fig. 8); a clamp carrier (70) connected to and movably guided relative to the body (Figs. 8 and 13), wherein the clamp is connected to and movably guided relative to the clamp carrier (Figs. 8 and 13); and an actuator (30) connected to and movably guided relative to the body (Figs. 7-9), the actuator configured to be operated by a hand (Fig. 1), wherein the actuator is configured to move the clamp carrier (Figs. 1 and 7-9).
As to claim 11, Wolcott discloses that a ratchet mechanism (26), which is connected to and movably guided relative to the body (Figs. 7-9 and 13), the ratchet mechanism prestressed (via spring 106, Figs. 7-9, and 13) in a direction (towards position of Fig. 7) capable of use for engaging a bone fixation member (25, Figs. 7-9). 
As to claim 12, Wolcott discloses that the clamp carrier is movably guided relative to the ratchet mechanism (Figs. 7-9 and 13) and prestressed (via spring 140) towards the ratchet mechanism (Figs. 7 and 9), such that in its initial non-operated state, the clamp carrier is capable of being in an initial position in which it abuts the ratchet mechanism and holds it in a given position against the prestress force of the ratchet mechanism (Fig. 7). 
As to claim 15, Wolcott discloses a limiting mechanism (39) capable of engaging the clamp carrier (Figs. 7 and 9) in order to limit its range of motion relative to the body in a direction towards a bone fixation member receiving end of the body (Figs. 7 and 9), when the clamp carrier is moved a given distance relative to the body away from the bone fixation member receiving end of the body (Figs. 7 and 9). 

As to claim 16, Wolcott discloses a surgical instrument (20, Figs. 1-16) capable of use for tightening a bone fixation member (25) around bone (254, Fig. 1), the surgical instrument comprising: a body (32, 22, 42, 44, 40, 46, 34, 36, 38) with a gripping portion (32) extending from the body (Fig. 1) and capable of being grasped by a hand (Fig. 1); a clamp (60, lower surface of 34 as shown in Figs. 2 and 13) capable of use for clamping a bone fixation member (25, Fig. 8); a clamp carrier (70), wherein the clamp is connected to and movably guided relative to the clamp carrier (Figs. 8 and 13), wherein the clamp carrier is connected to and movably guided relative to the body along the body to and away from a bone fixation member receiving end of the body (Figs. 7-9 and 13); an actuator (30) connected to and movably guided relative to the body (Figs. 7-9), the actuator configured to be operated by a hand (Fig. 1) to move the clamp carrier and the clamp carrier relative to the body (Figs. 1 and 7-9); and a limiting mechanism (39) capable of engaging the clamp carrier (Figs. 7 and 9) in order to limit a range of motion of the clamp carrier relative to the body in a direction towards the bone fixation member receiving end of the body (Figs. 7 and 9), when the clamp carrier is moved a given distance relative to the body away from the bone fixation member receiving end of the body (Figs. 7 and 9). 
As to claim 17, Wolcott discloses that a ratchet mechanism (26) capable of use for engaging a bone fixation member (25, Figs. 7-9 and 13), wherein the ratchet mechanism is capable of moving between a first bone fixation member engagement position (Figs. 7, 8, and 13) and a second bone fixation member disengagement position (Fig. 9), wherein the clamp carrier is prestressed (via spring 140) against the ratchet mechanism (Figs. 7 and 9), holding the ratchet mechanism in its second position (Fig. 9), and wherein the limiting mechanism is capable of engaging the clamp carrier (Figs. 7 and 9), when the clamp carrier is moved away from the ratchet mechanism by a distance, allowing the ratchet mechanism to move to its first position (Figs. 7, 8, and 13). 
As to claim 18, Wolcott discloses that the limiting mechanism is capable of being manually moved out of engagement with the clamp carrier (Figs. 8 and 13, col. 8 lines 1-12). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caveney in view of Trudeau et al. (US 2002/0032450, hereinafter “Trudeau”).
Caveney discloses the invention of claim 4 as well as the clamping jaws have opposed clamping surfaces (Fig. 6).
Caveney is silent to the opposed clamping surfaces being correspondingly shaped in a non-planar manner. 
Trudeau teaches a similar surgical instrument (Fig. 1) comprising a clamp ((124, 146) for clamping a bone fixation member (10A, 10B, Figs. 5A and 5B), the clamp comprising two opposed clamping jaws (124, 146), wherein the clamping jaws have opposed clamping surfaces (149, 151, surfaces of 124, 146, Figs. 3B, 5A, and 5B) which are correspondingly shaped in a non-planar manner (Figs. 3B, 5A, and 5B, ¶29). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the opposed clamping surfaces as disclosed by Caveney to be correspondingly shaped in a non-planar manner as taught by Trudeau in order to select one of a known surface shape for clamping jaw surfaces (Trudeau ¶29) that is increases the area of the cable to which the clamping force is applied (Trudeau ¶31) and thus increase amount of force that may be safely applied to a cable without risk of damage (Trudeau ¶31).

Allowable Subject Matter
Claims 8-10 would be allowable if rewritten as suggested or consistent with the interpretation set forth in this Office action and to include all of the limitations of the base claim and any intervening claims and to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action for the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892, Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775